

Exhibit 10.9



Notice of Grant of
Performance Shares and Restricted Stock
[Name]
[Address]
[Address]

Subject to the terms and conditions of the [Amended and Restated 2006 Incentive
Plan/2010 Value Creation Rewards Plan/2014 Equity Incentive Plan] (the “Plan”),
the Award Agreement, and Summary of Performance Objectives attached hereto, you
have been granted an award of Performance Shares and Shares of Restricted Stock
(“Awards”), as follows:
Grant Date:
January [__], 20[__]
Number of Shares:
Your Awards consist of the following:
          Performance Shares (ROIC)1
          Performance Shares (EPS)2
          Shares of Restricted Stock3 
Vesting Schedule:
Your Performance Shares and Shares of Restricted Stock will be subject to
vesting on the third anniversary of the Grant Date
Settlement:
Your Awards will be settled in Shares depending on whether the terms and
conditions described in the Award Agreement, the Summary of Performance
Objectives, this Notice of Grant, and the Plan are satisfied



This Notice of Grant, Award Agreement and the Summary of Performance Objectives
describe your Awards and the terms and conditions of your Awards. To ensure you
fully understand these terms and conditions, you should:
•
Read the Plan carefully to ensure you understand how the Plan works; and

•
Read this Notice of Grant and the corresponding Award Agreement and Summary of
Performance Objectives carefully to ensure you understand the nature of your
Awards and what you must do to earn it.



You may contact [____________], Total Rewards Manager, by telephone ((330)
___-____) or email (________@us.aschulman.com) if you have any questions about
your Awards or the Award Agreement.


















________________________________
1Determined by (i) multiplying $[______], the target dollar amount used to
determine your total Awards for fiscal year 20[__], by 50%, (ii) dividing the
result in (i) by $[_____], the average reported closing price of a Share during
the 30-day period ending on the last trading day prior to the Grant Date, and
(iii) multiplying the result in (ii) by 200%. The resulting number of Shares
were rounded to the nearest whole Share.
2Determined by (i) multiplying $[______], the target dollar amount used to
determine your total Awards for fiscal year 20[__], by 25%, (ii) dividing the
result in (i) by $[_____], the average reported closing price of a Share during
the 30-day period ending on the last trading day prior to the Grant Date, and
(iii) multiplying the result in (ii) by 200%. The resulting number of Shares
were rounded to the nearest whole Share.
3Determined by (i) multiplying $[______], the target dollar amount used to
determine your total Awards for fiscal year 20[__], by 25%, and (ii) dividing
the result in (i) by $[_____], the average reported closing price of a Share
during the 30-day period ending on the last trading day prior to the Grant Date.
The resulting number of Shares were rounded to the nearest whole Share.


